                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                              LITTLE ROCK DIVISION


MELISSA S. JOHNSON                                                            PLAINTIFF


V.                                        4:20CV00316 JM


C.R. BARD, INC. and BARD
PERIPHERAL VASCULAR, INC.                                                     DEFENDANTS


                                             ORDER

        Pending is the Joint Motion to Transfer Venue. Based upon the parties’ motion, it

appears that venue properly lies in the Northern District of Illinois, Eastern Division. 28

U.S.C. '1391(b). Accordingly, the Court finds that the interests of justice would best be

served by transferring this case to the United States District Court for the Northern District

of Illinois, Eastern Division. 28 U.S.C. ' 1406(a).

        THEREFORE, the Clerk is directed to immediately transmit a copy of this Order and

the original file of this Court to the Clerk of the United States District Court for the Northern

District of Illinois, Eastern Division.

        IT IS SO ORDERED this 19th of May, 2021.




                                               ____________________________________
                                               UNITED STATES DISTRICT JUDGE
